Citation Nr: 1627961	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-09163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence exists to reopen the Veteran's claim for service connection of his left knee disability, it include as secondary to the Veteran's service-connected right knee disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from May 1988 to July 1990 and from May 1994 to January 1997, with additional service as a U.S. Military Academy (USMA) cadet from July 1990 to May 1994.  Service as a cadet at the USMA is considered active duty military service for VA rating purposes.  38 C.F.R. § 3.6 (b)(4)(2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This claim has previously been before the Board in March 2015 and October 2015, at which times the claims were characterized simply as claims for service connection.  However, a review of the claims file indicates that the Veteran previously applied for, and was denied, service-connection for his left knee disability in July 1998.  Accordingly, this claim is properly characterized as a request to reopen the July 1998 decision regarding service connection.  For that reason, the issue has been characterized as seen above.

In the prior appearances of this claim before the Board, the claim was remanded for further development.  As will be detailed below, the Board finds that development has not been completed, and so the Board must, yet again, remand this claim.

In February 2014, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted via video teleconference.  A transcript of the hearing has been associated with the claims file.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The issue of service-connection of the Veteran's left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran was originally denied service-connection of his left knee disability in July 1998, and that decision was not appealed.

2. Evidence added to the record since July 1998 includes more recent examination reports, including medical opinion evidence, and more recent treatment records relating to the Veteran's left knee.

3. The evidence added to the record since July 1998, with respect to the Veteran's left knee, is not cumulative or redundant, and it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection of his left knee disability.


CONCLUSIONS OF LAW

1. The July 1998 rating decision that denied the Veteran's claim of entitlement to service connection of his left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection the Veteran's left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Analysis

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b-c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  One exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513(1992).  Moreover, the Board notes that in reaching a decision on this issue, the Secretary, and therefore the Board, has a duty to provide the Veteran with "the benefit of the doubt" whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matters in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran was originally denied service connection of his left knee disability in a July 1998 rating decision because the evidence did not demonstrate "any relationship between left knee pain and any disease of injury during military service."  The Veteran did not submit a notice of disagreement with or otherwise initial an appeal of that rating decision, and no new evidence on this issue was submitted within one year of the rating decision, and so that rating decision is final.  

Since the July 1998 RO decision, the Veteran has submitted several statements regarding the history of his disability, the etiology of his disability, and the possible relationship between his left knee disability and his service-connected left knee disability.  This evidence is new to the claims file since the July 1998 rating decision, and it speaks to the existence of a nexus between the Veteran's left knee disability and any disease of injury during military active duty service.  Accordingly, the Board finds adequate grounds upon which to reopen the Veteran's claim for service connection of his hearing loss disability.

ORDER

New and material evidence having been received; the claim of entitlement to service connection of a left knee disability is reopened.



REMAND

While the Board regrets that the complete adjudication of this claim must once again be delayed, a remand is again necessary in this case in order to fulfill VA's duty to assist the Veteran in the substantiation of his claim, in order to afford him all due process and consideration. 

As was noted in the Board last remand of this claim, this claim was first remanded by the Board in March 2015.  This remand ordered that VA obtain any outstanding VA medical records since the Veteran's separation from active service.  Specifically, the Board was seeking evidence to which the Veteran had referred in his hearing testimony when he stated that he had sought VA treatment for his left knee in 1997.  

This claim then once again came before the Board in October 2015.  However, at that time the Board again noted that the record still did not contain any evidence relating to any treatment records from 1997 relating to the Veteran's left knee.  There was also no documentation regarding the question of whether such evidence existed or was unobtainable.  Accordingly, the Board ordered at that time that VA must "Obtain and associate with the claims file the Veteran's VA treatment records pertinent to his left knee disability dated from 1997 to the present."  The Board also ordered that:

"All reasonable attempts should be made to obtain these records.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e)."

At present, a review of the claims file does not contain any medical evidence relating to the Veteran's left knee from 1997.  The record also does not contain any indication from VA that such records have been found not to exist, or to be unobtainable.  To be sure, the record does contain a request which the Veteran's Benefits Administration (VBA) submitted to the Veteran's Health Administration (VHA) requesting such records, and the record contains documents which were sent in response to this request.  However, these documents do not contain any evidence pertaining to the Veteran's left knee from the period in question, and there is no indication from either VBA or VHA that such records do not exist.

As has been detailed by the Board in previous remands, the Veteran's Claims Assistance Act of 2000 (VCAA) places certain requirements upon VA to notify and assist the Veteran in the substantiation of his claim.  Among these requirements is the duty of VA to obtain for consideration any medical records held by VA at the time of the claim.  It was this duty which necessitated the March 2015 and October 2015 remands.  Additionally, the Board notes that the United States Court of Appeals for Veteran's Claims has held that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).   

In light of these principles, the Board is obligated to once again remand this claim in order to obtain compliance with the directives of its remands, which, in turn, will go toward satisfying VA's duty to assist the Veteran with his claim.  Therefore, this claim is once again remanded in order for VA to either obtain the relevant records in question or provide notice and documentation that such evidence has been found to either be nonexistent or unavailable.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's VA treatment records pertinent to his left knee disability dated from 1997 to the present.  

If such records are not obtained and associated with the claims file after all reasonable attempts have been made, issue a determination that such records either do not exist or that further efforts to obtain such records would be futile¸ which should be reflected in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. After completing the above development, as well as any other development as may become indicated, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the Veteran's claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is encouraged to submit any records he may have to substantiate his statement that he sought medical treatment for his left knee in 1997.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


